PER CURIAM:
Thaddaus Mumford appeals the order of the magistrate judge * denying his motion to extend or reopen the appeal period so that he could appeal the magistrate judge’s order dismissing his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no abuse of discretion. See Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d 530, 532 n. 2 (4th Cir.1996) (stating standard of review). Accordingly, we affirm for the reasons stated by the magistrate judge. Mumford v. Harrelson, No. 1:04-cv-00017-WWD, 2007 WL 2156336 (M.D.N.C. July 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by the magistrate judge, pursuant to 28 U.S.C. § 636(c) (2000).